Citation Nr: 1003818	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  04-29 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to 
November 1967 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision 
issued by the RO in St. Petersburg, Florida.  The Veteran 
relocated to Arizona in 2006 and his claims file was 
transferred to the RO in Phoenix, Arizona.  The Veteran 
testified before the undersigned Veterans Law Judge (VLJ) in 
a hearing at the RO in June 2007.  The Board remanded the 
issue on appeal in March 2007 and August 2008 for further 
development of the record.

The Veteran's appeal originally included the issue of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  During the pendency of the appeal, the RO, 
in an April 2009 decision, granted service connection for 
this disability and assigned a 50 percent evaluation 
effective on July 31, 2002, the date Veteran's claim for 
service connection was received.  Therefore, his appeal 
concerning the issue of service connection for PTSD has been 
resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to 
this appeal (see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).

Review of the evidence of record indicates that the Veteran 
is in receipt of Social Security benefits.  Records 
pertaining to the award of such benefits by the Social 
Security Administration (SSA) have not been associated with 
the record certified for appellate review.  Such records may 
be of significant probative value in determining whether 
service connection for peripheral neuropathy may be granted 
in this case.  As the Court of Appeals for Veterans Claims 
(Court) held in Lind v. Principi, 3 Vet. App. 493, 494 
(1992), that the duty to assist requires the VA to attempt to 
obtain records from other Federal agencies, including the 
SSA, when the VA has notice of the existence of such records. 
Thus, the RO must request complete copies of the SSA records 
utilized in awarding him disability benefits.  If the RO is 
unable to obtain any SSA records, or after continued efforts 
to obtain any SSA records it is concluded that it is 
reasonably certain that they do not exist or further efforts 
to obtain them would be futile, the Veteran should be 
notified accordingly.  See 38 C.F.R. § 3.159(e).

Pursuant to the August 2008 Board remand, the Veteran was 
afforded a VA medical examination in March 2009 to determine 
the etiology of his peripheral neuropathy.  Associated with 
the claims folder is a copy of the examination report, shown 
to be an unsigned draft.  The final signed report is to be 
associated with the claims folder, in order for the Board to 
determine whether a physician actually performed the 
examination as ordered.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain from the 
Social Security Administration the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.  All 
records received by the AMC/RO must be 
added to the claims file.  If the search 
for such records is unsuccessful, 
documentation to that effect must be 
added to the claims file.  The Veteran 
and his representative are to be notified 
of unsuccessful efforts in this regard, 
in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the Veteran for peripheral 
neuropathy since service.  Of particular 
interest is the final signed VA March 
2009 neurology examination report.  After 
the Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  Thereafter, the AMC/RO should 
readjudicate the Veteran's claim for 
entitlement to service connection for 
peripheral neuropathy, to include as 
secondary to herbicide exposure.  If the 
determination remains unfavorable to the 
Veteran, he must be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


